Title: From George Washington to William Gordon, 25 February 1791
From: Washington, George
To: Gordon, William

 

Dear Sir,
Philadelphia February 25. 1791.

However highly I might be gratified by attending to my private correspondencies, as I used to do, yet so numerous and important are the public duties which my situation calls upon me to discharge, that to do justice to one I must, in some measure, give up the other—In this case it requires not the consideration of a moment to decide.
I presume, therefore, it will hardly be necessary to offer an apology to you for the want of punctuality in acknowledging the receipt of your letters—I should, however, be deficient in civility and gratitude was I not to return my best thanks for the elegantly bound volumes of your history, which you have been so polite as to send to me—and for the ardent prayers for my health and happiness which are expressed in your letters—I beg you to be assured that my good wishes attend you, and that I shall always be glad to hear of your prosperity. The forty two sets of your history which you mention to have sent over for the Subscribers have been received, as the within accounts will shew; and you have, enclosed, a bill for  Sterling in full of the balance of the accounts, and closes the business. With due regard & esteem, I am &ca

G. Washington.

